DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-7, 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a pressure sensor comprising a first and second dielectric layers, a first conductive layer, a first and second set of silicon ridges printed on an outer side of the first and second dielectric outer layer; or a second and third conductive layers, and a first and second dielectric inner layers; or a computing device configured to determine a capacitance of the multilayered capacitor. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 01/25/2022.
The best prior arts of record: Kraemer et al. (U.S. Pat. No. 11,025,251) teaches a button assembly comprising a flexible film having a core and flexible electrical conducting coating on opposing surfaces of the core and a single flexible strip comprising a plurality of nodules; but does not teach the plurality of ridges printed on the outer side of the dielectric layers. Ogura et al. (U.S. Pat. No. 9,904,395) teaches a pressure sensor comprising first and second projections, wherein the projections in plan view may have a ridge shape when viewed as a whole; but does not teach the silicon ridges printed on the outer sides of the dielectric layers. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-7, 9-21, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 01/25/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Tran M. Tran/Examiner, Art Unit 2855